Name: Council Decision 2011/235/CFSP of 12Ã April 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Iran
 Type: Decision
 Subject Matter: civil law;  rights and freedoms;  international affairs;  Asia and Oceania;  criminal law
 Date Published: 2011-04-14

 14.4.2011 EN Official Journal of the European Union L 100/51 COUNCIL DECISION 2011/235/CFSP of 12 April 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 21 March 2011, the Council reiterated its deep concern about the deterioration of the human rights situation in Iran. (2) The Council underlined in particular the dramatic increase in executions in recent months and the systematic repression of Iranian citizens, who face harassment and arrests for exercising their legitimate rights to freedom of expression and peaceful assembly. The Union also reiterated its strong condemnation of the use of torture and other cruel, inhuman and degrading treatment. (3) In this context, the Council reaffirmed its determination to continue to address human rights abuses in Iran and declared its readiness to introduce restrictive measures targeted against those responsible for grave human rights violations in Iran. (4) The restrictive measures should target persons complicit in or responsible for directing or implementing grave human rights violations in the repression of peaceful demonstrators, journalists, human rights defenders, students or other persons who speak up in defence of their legitimate rights, including freedom of expression, as well as persons complicit in or responsible for directing or implementing; grave violations of the right to due process, torture, cruel, inhuman and degrading treatment, or the indiscriminate, excessive and increasing application of the death penalty, including public executions, stoning, hangings or the execution of juvenile offenders in contravention of Irans international human rights obligations. (5) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons responsible for serious human rights violations in Iran, and persons associated with them, as listed in the Annex. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (a) as a host country to an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the United Nations; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 4. Paragraph 3 shall be considered as also applying in cases where a Member State is host country to the Organisation for Security and Cooperation in Europe (OSCE). 5. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraph 3 or 4. 6. Member States may grant exemptions from the measures imposed under paragraph 1 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in Iran. 7. A Member State wishing to grant exemptions as referred to in paragraph 6 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more of the Council Members raises an objection in writing within 2 working days of receiving notification of the proposed exemption. Should one or more of the Council Members raise an objection, the Council, acting by a qualified majority, may nevertheless decide to grant the proposed exemption. 8. In cases where pursuant to paragraphs 3, 4, 6 or 7, a Member State authorises the entry into, or transit through, its territory of persons listed in the Annex, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. Article 2 1. All funds and economic resources belonging to, owned, held or controlled by persons responsible for serious human rights violations in Iran, and all funds and economic resources belonging to, owned, held or controlled by persons and entities associated with them, as listed in the Annex, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the persons and entities listed in the Annex. 3. The competent authority of a Member State may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of the persons listed in the Annex and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for the routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the competent authority has notified the competent authorities of the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least 2 weeks prior to the authorisation. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 4. By way of derogation from paragraph 1, the competent authorities of a Member State may authorise the release of certain frozen funds or economic resources, provided that the following conditions are met: (a) the funds or economic resources are the subject of a judicial, administrative or arbitral lien established prior to the date on which the person or entity referred to in paragraph 1 was listed in the Annex, or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person or entity listed in the Annex; and (d) recognising the lien or judgement is not contrary to public policy in the Member State concerned. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 5. Paragraph 1 shall not prevent a listed person or an entity from making a payment due under a contract entered into prior to the date on which such person or entity was listed in the Annex, provided that the Member State concerned has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1. 6. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to the measures provided for in paragraphs 1 and 2; provided that any such interest, other earnings and payments remain subject to the measures provided for in paragraph 1. Article 3 1. The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall establish and amend the list in the Annex. 2. The Council shall communicate its decision, including the grounds for listing, to the person or the entity concerned, either directly, if the address is known, or through the publication of a notice, providing such person or entity with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity concerned accordingly. Article 4 1. The Annex shall include the grounds for listing the persons and entities concerned. 2. The Annex shall also contain, where available, the information necessary to identify the persons or entities concerned. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Article 5 In order to maximise the impact of the measures provided for in this Decision, the Union shall encourage third States to adopt similar restrictive measures. Article 6 This Decision shall enter into force on the day of its adoption. This Decision shall apply until 13 April 2012. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met. Done at Luxembourg, 12 April 2011. For the Council The President C. ASHTON ANNEX List of persons and entities referred to in Articles 1 and 2 Persons Name Identifying information Reasons Date of listing 1. AHMADI-MOQADDAM Esmail POB: Tehran (Iran) - DOB: 1961 Chief of Irans National Police. Forces under his command led brutal attacks on peaceful protests, and a violent night time attack on the dormitories of Tehran University on June 15, 2009. 2. ALLAHKARAM Hossein Ansar-e Hezbollah Chief and Colonel in the IRGC. He co-founded Ansar-e Hezbollah. This paramilitary force was responsible for extreme violence during crackdown against students and universities in 1999, 2002 and 2009. 3. ARAGHI (ERAGHI) Abdollah Deputy Head of IRGCs Ground Forces. He had a direct and personal responsibility in the crackdown of protests all through the Summer of 2009. 4. FAZLI Ali Deputy Commander of the Basij, former Head of the IRGCs Seyyed al-Shohada Corps, Tehran Province (until February 2010). The Seyyed al-Shohada Corps is in charge of security in Tehran province and played a key role in brutal repression of protesters in 2009. 5. HAMEDANI Hossein Head of the IRGCs Rassoulollah Corps in charge of Greater Tehran since November 2009. The Rassoulollah Corps is in charge of security in greater Tehran, and played a key role in violent suppression of protesters in 2009. Responsible for the crackdown of protests through Ashura events (December 2009) and since. 6. JAFARI Mohammad-Ali (a.k.a. Aziz Jafari ) POB: Yazd (Iran) - DOB: 1.9.1957 General Commander of the IRGC. IRGC and the Sarollah Base commanded by General Aziz Jafari has played a key role in illegally interfering with the 2009 Presidential Elections, arresting and detaining political activists, as well as clashing with protestors in the streets. 7. KHALILI Ali IRGC General, Head of the Medical Unit of Sarollah Base. He signed a letter sent to the Ministry of Health June 26 2009 forbidding the submission of documents or medical records to anyone injured or hospitalized during post-elections events. 8. MOTLAGH Bahram Hosseini Head of the IRGCs Seyyed al-Shohada Corps, Tehran Province. The Seyyed al-Shohada Corps played a key role in organising the repression of protests. 9. NAQDI Mohammad-Reza POB: Najaf (Iraq)  DOB: Circa 1952 Commander of the Basij. As commander of the IRGCs Basij Forces, Naqdi was responsible for or complicit in Basij abuses occurring in late 2009, including the violent response to the December 2009 Ashura Day protests, which resulted in up to 15 deaths and the arrests of hundreds of protesters. Prior to his appointment as commander of the Basij in October 2009, Naqdi was the head of the intelligence unit of the Basij responsible for interrogating those arrested during the post-election crackdown. 10. RADAN Ahmad-Reza POB: Isfahan (Iran)  DOB:1963 Deputy Chief of Irans National Police. As Deputy Chief of National Police since 2008, Radan was responsible for beatings, murder, and arbitrary arrests and detentions against protestors that were committed by the police forces. 11. RAJABZADEH Azizollah Former Head of Tehran Police (until January 2010). As Commander of the Law Enforcement Forces in the Greater Tehran, Azizollah Rajabzadeh is the highest ranking accused in the case of abuses in Kahrizak Detention Center. 12. SAJEDI-NIA Hossein Head of Tehran Police, former Deputy Chief of Irans National Police responsible for Police Operations. He is in charge of coordinating, for the Ministry of Interior, repression operations in the Iranian capital. 13. TAEB Hossein POB: Tehran - DOB: 1963 Former Commander of the Basij (until October 2009). Currently deputy IRGC commander for intelligence. Forces under his command participated in mass beatings, murders, detentions and tortures of peaceful protestors. 14. SHARIATI Seyeed Hassan Head of Mashhad Judiciary. Trials under his supervision have been conducted summarily and inside closed sessions, without adherence to basic rights of the accused, and with reliance on confessions extracted under pressure and torture. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 15. DORRI-NADJAFABADI Ghorban-Ali POB: Najafabad (Iran) - DOB: 1945 Former Prosecutor General of Iran until September 2009 (former Intelligence minister under Khatami presidency). As Prosecutor General of Iran, he ordered and supervised the show trials following the first post-election protests, where the accused were denied their rights, an attorney. He also carries responsibility for the Kahrizak abuses.. 16. HADDAD Hassan (alias Hassan ZAREH DEHNAVI) Judge, Tehran Revolutionary Court, branch 26. He was charge of the detainee cases related to the post election crises and regularly threatened families of detainees in order to silence them. He has been instrumental in issuing detention orders to the Kahrizak Detention Centre. 17. Hodjatoleslam Seyed Mohammad SOLTANI Judge, Mashhad Revolutionary Court. Trials under his jurisdiction have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 18. HEYDARIFAR Ali-Akbar Judge, Tehran Revolutionary Court. He participated in protesters trial. He was questioned by the Judiciary about Kahrizak exactions. He was instrumental in issuing detention orders to consign detainees to Kahrizak Detention Centre 19. JAFARI-DOLATABADI Abbas Prosecutor general of Tehran since August 2009. Dolatabadis office indicted a large number of protesters, including individuals who took part in the December 2009 Ashura Day protests. He ordered the closure of Karroubis office in September 2009 and the arrest of several reformist politicians, and he banned two reformist political parties in June 2010. His office charged protesters with the charge of Muharebeh, or enmity against God, which carries a death sentence, and denied due process to those facing the death sentence. His office has also targeted and arrested reformists, human rights activists, and members of the media, as part of a broad crackdown on the political opposition. 20. MOGHISSEH Mohammad (a.k.a. NASSERIAN) Judge, Head of Tehran Revolutionary Court, branch 28. He is in charge of post-election cases. He issued long prison sentences during unfair trials for social, political activists and journalists and several death sentences for protesters and social and political activists. 21. MOHSENI-EJEI Gholam-Hossein POB: Ejiyeh -DOB: circa 1956 Prosecutor General of Iran since September 2009 and spokesman of the Judiciary (former Intelligence minister during the 2009 elections). While he was Intelligence minister during the election, intelligence agents under his command were responsible for detention, torture and extraction of false confessions under pressure from hundreds of activists, journalists, dissidents, and reformist politicians. In addition, political figures were coerced into making false confessions under unbearable interrogations, which included torture, abuse, blackmail, and the threatening of family members. 22. MORTAZAVI Said POB: Meybod, Yazd (Iran) - DOB: 1967 Head of Irans Anti-smuggling Task Force, former Prosecutor general of Tehran until August 2009. As Tehran Prosecutor General, he issued a blanket order used for detention of hundreds of activists, journalists and students. He was suspended from office in August 2010 after an investigation by the Iranian judiciary of his role in the deaths of three men detained on his orders following the election. 23. PIR-ABASSI Abbas Tehran Revolutionary Court, branches 26 and 28. He is in charge of post-election cases, he issued long prison sentences during unfair trials against human rights activists and has issued several death sentences for protesters. 24. MORTAZAVI Amir Deputy Prosecutor of Mashhad. Trials under his prosecution have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 25. SALAVATI Abdolghassem Judge, Head of Tehran Revolutionary Court, branch 15. In charge of the post-election cases, he was the Judge presiding the show trials  in summer 2009, he condemned to death two monarchists that appeared in the show trials. He has sentenced more than a hundred political prisoners, human rights activists and demonstrators to lengthy prison sentences. 26. SHARIFI Malek Adjar Head of East Azerbaidjan Judiciary. He was responsible for Sakineh Mohammadi-Ashtianis trial. 27. ZARGAR Ahmad Judge, Tehran Appeals Court, branch 36. He confirmed long-term jail warrants and death warrants against protesters. 28. YASAGHI Ali-Akbar Judge, Mashhad Revolutionary Court. Trials under his jurisdiction have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 29. BOZORGNIA Mostafa Head of ward 350 of Evin Prison. He unleashed on a number of occasions disproportionate violence upon prisoners. 30. ESMAILI Gholam-Hossein Head of Irans Prisons Organisation. In this capacity, he was complicit to the massive detention of political protesters and covering up abuses performed in the jailing system. 31. SEDAQAT Farajollah Assistant Secretary of the General Prison Administration in Tehran - Former Head of Evins prison, Tehran until October 2010 during which time torture took place. He was warden and threatened and exerted pressure on prisoners numerous times. 32. ZANJIREI Mohammad-Ali As Deputy Head of Irans Prisons Organisation, responsible for abuses and deprivation of rights in detention center. He ordered the transfer of many inmates into solitary confinement.